Case 1:19-cv-23186-FAM Document 1 Entered on FLSD Docket 08/01/2019 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI CIVIL DIVISION
                                            CASE NO.:


  ANDRES GOMEZ,
                  Plaintiff,


  v.


  SOKAI GROUP INC,
                  Defendant.
  ____________________________/


                  COMPLAINT FOR INJUNCTIVE RELIEF - CLASS ACTION


         Plaintiff, ANDRES GOMEZ, on his own behalf and on behalf of all others similarly

  situated, by and through her undersigned counsel, hereby files this Class Action Complaint

  against Defendant, SOKAI GROUP INC, doing business as SOKAI SUSHI BAR, and states as

  follows:



                                        INTRODUCTION
             1.   Plaintiff, ANDRES GOMEZ, (Plaintiff) brings this action against Defendant,

  SOKAI GROUP INC (“Defendant” or “SOKAI SUSHI BAR”), alleging violations of Title III of

  the Americans with Disabilities Act, 42 U.S.C. § 12101 ​et.seq., ​(“ADA”).




                                                  1
Case 1:19-cv-23186-FAM Document 1 Entered on FLSD Docket 08/01/2019 Page 2 of 12



           2.    Plaintiff is a blind individual. He brings this civil rights action against Defendant

  for offering and maintaining an internet website that is not fully accessible and independently

  usable   by   visually   impaired    persons.        Plaintiff has   visited Defendant’s website

  (​http://sokaisushi.com/​) (the “Website”) to make reservations for dinner in Miami, Florida.

           3.    Defendant offers its restaurant-related website to the general public and as such,

  has subjected itself to the ADA. Defendant’s website is offered as a tool that is heavily

  integrated with the Defendant’s brick and mortar restaurant location(s) to, among other things,

  view menu options, determine location information, learn of specials, promotions and events and

  to make reservations for its brick and mortar location(s). As a result, the website must interact

  with Defendant’s services, physical location(s), etc., and in doing so must comply with the ADA,

  which means that it must not discriminate against individuals with disabilities and may not deny

  full and equal enjoyment of the services afforded to the general public.

           4.    Blind and visually impaired consumers use screen reading software or other

  assistive technologies in order to access website content.           Defendant’s website, however,

  contains, digital barriers, limiting the ability of blind and visually impaired consumers to access

  their content including the Defendant’s online menu, reservation system, event listings and to

  communicate electronically with Defendant.

           5.    Defendant’s website does not properly interact with screen reader software in a

  manner that will allow the blind and visually impaired to enjoy the website, nor does the site

  provide other means to accommodate the blind and visually impaired.

           6.    Within the applicable limitations period, Plaintiff has visited Defendant’s website

  multiple times in the past in an attempt to online menu, reservation system, event listings and to



                                                   2
Case 1:19-cv-23186-FAM Document 1 Entered on FLSD Docket 08/01/2019 Page 3 of 12



  communicate electronically with Defendant, all in conjunction with visits to Defendant’s

  physical restaurant in the future.      Plaintiff has plans to visit Defendant’s website in the

  immediate future to determine specials and events, make reservations and take advantage of

  Defendant’s offers to the general public. However, unless Defendant is required to eliminate the

  access barriers at issue, and required to change its policies so that access barriers do not reoccur

  on Defendant’s website, Plaintiff and the proposed Class of persons who are blind and visually

  impaired will continue to be denied full and equal access to the website and related physical

  restaurant as described, and will be deterred from fully using Defendant’s website in conjunction

  with its physical location(s).

          7.     The ADA expressly contemplates the type of injunctive relief that Plaintiff seeks

  in this action. The ADA provides, in part:

  [i]n the case of violations of …this title, injunctive relief shall include an order to alter
          facilities to make such facilities readily accessible to and useable by individuals
          with disabilities…Where appropriate, injunctive relief shall also include requiring
          the …modification of a policy…

  42 U.S.C. § 12188(a)(2)

         8.      Therefore, Plaintiff seeks a declaration that Defendant’s website violates federal

  law as described and an injunction requiring Defendant to modify its website, to include third

  party vendors, so that it is fully accessible to, and independently usable by blind and visually

  impaired individuals. Plaintiff further requests that the Court retain jurisdiction of this matter for

  a period to be determined to ensure that Defendant comes into compliance with the requirements

  of the ADA and to ensure that Defendant has adopted and is following an institutional policy that

  will in fact cause Defendant’s website to remain in compliance with the law.

                                   JURISDICTION AND VENUE


                                                    3
Case 1:19-cv-23186-FAM Document 1 Entered on FLSD Docket 08/01/2019 Page 4 of 12



         9.      This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and 42

  U.S.C. § 12188.

         10.     Plaintiff’s claims arose in this judicial district and Defendant does substantial

  business in this judicial district. Specifically, on several separate occasions, Plaintiff attempted

  to navigate Defendant’s website using a screen reader program to access the Defendant’s menu,

  event listings, reservation system and to become familiar with the goods and services of Sokai

  Sushi Bar in conjunction with its physical location(s).

         11.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that this is

  the judicial district where the acts and omissions giving rise to the claims occurred.

         12.     Furthermore, the Defendant engaged in regular and ongoing solicitation of

  customers throughout the United States, Florida and Miami-Dade County for its physical

  location(s). These activities were continuous, 24 hours per day and were substantial and are

  subject to jurisdiction of the courts of the State of Florida pursuant to FLA STAT. §48.193(2).

                                              PARTIES

         13.      Plaintiff is ​sui juris and at all times mentioned herein resident of the State of

  Florida and Miami-Dade County. He has been blind legally blind at all relevant times and is

  therefore a member of a protected class under the ADA. Plaintiff is therefore a member of a

  protected class of individuals under the ADA, pursuant to 42 U.S.C. § 12102(1)-(2), and the

  regulations implementing the ADA set forth at 28 C.F.R. §§ 36.101 ​et. seq.

         14.     Defendant is a Florida Corporation, with its principal address listed as 10141 W.

  FLAGLER ST, #D130-140, MIAMI, FL 33172.               Defendant, either individually or through its

  subsidiaries and/or partners and affiliates, owns, operates and/or maintains the Sokai Sushi Bar



                                                   4
Case 1:19-cv-23186-FAM Document 1 Entered on FLSD Docket 08/01/2019 Page 5 of 12



  restaurants located in various towns throughout Miami-Dade County, Florida. The Defendant

  also owns and operates a website for its physical location(s), which offers such services to the

  public, as listing specials and events, providing menu items and costs, providing links to

  reservation systems and online ordering and assistance with locating the physical location(s) of

  the restaurant.

         15.        The physical restaurant, owned by Defendant, TOMASA CORPORATION, and

  the accompanying website solicits and offers services, to include within South Florida, to the

  public. The restaurant and website work collectively and are public accommodations pursuant to

  42 U.S.C. § 12181(7)(F).

         16.        Other similarly disabled persons as Plaintiff are qualified individuals with

  disabilities under the ADA. Other similarly disabled persons share Plaintiff’s discrimination

  based on the fact that they are visually disabled and require the use of various screen reader

  programs in order to efficiently and effectively navigate Defendant’s website.

         17.        The access barriers on Defendant’s website have deterred Plaintiff from visiting

  the restaurant and enjoying the goods and services provided to restaurant guests.

         18.        Plaintiff believes that the violations detailed herein will not be corrected without

  court interventions, and thus, Plaintiff and the proposed Class of customers, who are blind and

  visually impaired will continue to suffer actual harm, and the violations threaten real and

  imminent injury in the near future.

         19.        Defendant’s physical location(s) are public accommodations within the definition

  of Title III of the ADA, 42 U.S.C. § 12181(7) and its website is a service, privilege, or advantage

  of Defendant’s restaurant location(s).



                                                     5
Case 1:19-cv-23186-FAM Document 1 Entered on FLSD Docket 08/01/2019 Page 6 of 12



                                      CLASS ALLEGATIONS

         20.     Plaintiff brings this action under Rule 23(a) and (b)(2) of the federal rules of civil

  procedure and on behalf of herself and the following class: “all legally blind individuals in the

  United States who have attempted to access the Website and as a result have been denied access

  to the enjoyment of goods and services during the relevant statutory period”

         21.     Plaintiff seeks certification of the following Florida subclass pursuant to

  Fed.R.Civ. P. 23(a), 23(b)(2) and alternatively, 23(b)(3): “all legally blind individuals in the

  State of Florida who have attempted to access the Website and as a result have been denied

  access to the enjoyment of goods and services during the relevant statutory period.”

         22.     Excluded from the Class are Defendant, and any of its officers, directors or

  employees, the presiding judge, and members of their immediate families.

         23.     The prerequisite for a Class to be certified are numerosity, typicality, common

  questions of law and fact and adequacy of representation.

         24.     Numerosity​: The class described above is so numerous that joinder of all

  individual members in one action would be impracticable. The disposition of the individual

  claims of the respective class members through this class action will benefit both the parties and

  the Court and will facilitate judicial economy. Fed. R. Civ. P. 23(a).

         25.     Typicality​: Plaintiff’s claims are typical of the claims of the members of the

  class. The claims of Plaintiff and members of the class are based on the same legal theories and

  arise from the same unlawful conduct.

        26.     Common Questions of Fact and Law​: There is a well-defined community of

  interest and common questions of fact and law affecting members of the class in that they all



                                                   6
Case 1:19-cv-23186-FAM Document 1 Entered on FLSD Docket 08/01/2019 Page 7 of 12



  have been and/or are being denied their civil rights to full and equal access to, and use and

  enjoyment of, Defendant’s goods, services and facilities due to the policies and practices

  described above.

           27.      Adequacy of Representation​: Plaintiff is an adequate representative of the class

 because his interests do not conflict with the interests of the members of the class. Plaintiff will

 fairly, adequately, and vigorously represent and protect the interests of the members of the class

 and has no interests antagonistic to the members of the class. Plaintiff has retained counsel who

 are competent and experienced in the prosecution of class action litigation, generally, and who

 possess specific expertise in the context of litigation under the ADA.

           28.      Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because

  Defendant has acted or refused to act on grounds generally applicable to the class, making

  appropriate both declaratory and injunctive relief with respect to Plaintiff and the class as a

  whole.


                                                 FACTS

           29.      Defendant either owns, operates and/or controls the Website which offers services

  related to and heavily integrated with its physical location(s) which offer such services as listing

  specials and events, providing menus and pricing, making reservations, providing electronic

  communication, and locating the physical location(s) of Sokai Sushi Bar.

           30.      Blind and visually impaired individuals may access websites by using keyboards

  in conjunction with screen reader software that converts text to audio. Screen reader software

  provides the primary method by which a visually impaired person my independently use the

  internet.      Unless websites are designed to be accessed with screen reader software, visually



                                                    7
Case 1:19-cv-23186-FAM Document 1 Entered on FLSD Docket 08/01/2019 Page 8 of 12



  impaired individuals are unable to fully access websites and the information, products and

  services through the sites.

          31.    The international website standards organization, WC3, has published WCAG 2.0

  AA (version 2.0 of the Web Content Accessibility Guidelines). WCAG 2.0 AA provides widely

  accepted guidelines for making websites accessible to individuals with disabilities and

  compatible with screen reader software. These guidelines have been endorsed by the United

  States Department of Justice and numerous federal courts.

          32.    Plaintiff uses screen reader software in order to access a website’s content.

  However, despite numerous attempts, Defendant’s website did not integrate with Plaintiff’s

  software, nor was there any function within the website to permit access for blind persons

  through other means.      Plaintiff was denied the full use and enjoyment of the full use and

  enjoyment of the facilities and services available on Defendant’s website as a result of access

  barriers on the website in conjunction with Plaintiff’s use and patronage of Defendant’s brick

  and mortar restaurant location(s).

          33.    Defendant’s website does not meet the WCAG 2.0 AA level of accessibility.

          34.    By failing to adequately design its website to accurately and sufficiently integrate

  with screen reader software. Defendant has discriminated against Plaintiff on the basis of

  denying his full and equal enjoyment of the website and public accommodation, in violation of

  42 U.S.C. 12182(a) and C.F.R. § 36.201.

          35.    As a result of Defendant’s discrimination, Plaintiff was unable to use Defendant’s

  website and suffered an injury in fact including loss of dignity, mental anguish and other tangible

  injuries.



                                                  8
Case 1:19-cv-23186-FAM Document 1 Entered on FLSD Docket 08/01/2019 Page 9 of 12



         36.     The barriers at the website have caused a denial of Plaintiff’s full and equal access

  multiple times in the past and now deter Plaintiff from attempting to use Defendant’s website

  itself, and in conjunction with its brick and mortar location(s).

         37.     If Defendant’s website were accessible, Plaintiff could independently learn of

  specials, promotions and events, view menu options and pricing, place an online order, make

  online reservations and determine location information regarding Defendant’s physical restaurant

  location(s), and the other functions offered through the website.

         38.     Although Defendant may have centralized policies regarding maintenance and

  operation of the website, Defendant has never had a plan or policy that is reasonable calculated

  to make its website fully accessible to and independently useable by blind persons.

         39.     Without injunctive relief, Plaintiff and other blind individuals will continue to be

  unable to independently use Defendant’s website in violation of their rights under the ADA.

                      COUNT ONE—VIOLATION OF TITLE III OF ADA

         40.     The allegations contained in the previous paragraphs are incorporated by

  reference.

         41.     Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 ​et. seq., provides: “No

  individual shall be discriminated against on the basis of a disability in the full and equal

  enjoyment of the goods, facilities, privileges, advantages or accommodations of any place of

  public accommodation by any persons who owns, leases, (or leases to), or operates a place of

  public accommodation.” 42 U.S.C. 12182(a).

         42.     Defendant’s physical restaurant location(s) and accompanying website are public

  accommodations within the definition of Title III of the ADA, 42 U.S.C. §12181 (7)(F).



                                                    9
Case 1:19-cv-23186-FAM Document 1 Entered on FLSD Docket 08/01/2019 Page 10 of 12



         43.     Under Section 302(b)(2) of Title III of the ADA, it is unlawful discrimination to

  deny individuals with disabilities the opportunity to participate in or benefit from the goods,

  services, facilities, privileges, advantages or accommodations of an entity.         42 U.S.C. §

  12182(b)(A)(1).

         44.     Under Section 302(b)(2) of Title III of the ADA, it is unlawful discrimination to

  deny individuals with disabilities the opportunity to participate in or benefit from the goods,

  services, facilities, privileges, advantages or accommodations, which is equal to the opportunities

  afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

         45.     Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

  includes, among other things:

  [a] failure to make reasonable modification in policies, practices or procedures, when
          such modifications are necessary to afford such goods, services, facilities,
          privileges, advantages or accommodations to individuals with disabilities, unless
          the entity can demonstrate that making such modifications would fundamentally
          alter the nature of such goods, services, facilities, privileges, advantages or
          accommodations; and a failure to take such steps as may be necessary to ensure
          that no individual with a disability is excluded, denied services, segregated or
          otherwise treated differently than other individuals because of the absence of
          auxiliary aids and services, unless the entity can demonstrate that taking such
          steps would fundamentally alter the nature of good, service, facility, privilege,
          advantage or accommodation being offered or would result in an undue burden

  42 U.S.C. § 12182 (b)(2)(A); see also 28 C.F.R. § 36.303(a)

         46.     Title III requires that “[a] public accommodation shall furnish appropriate

  auxiliary aids and services where necessary to ensure effective communication with individuals

  with disabilities. 28 C.F.R. § 36.3033(c)(1). The regulation sets forth numerous examples of

  “auxiliary aids and services,” including accessible electronic and information technology; or




                                                  10
Case 1:19-cv-23186-FAM Document 1 Entered on FLSD Docket 08/01/2019 Page 11 of 12



  other effective methods of making visually delivered materials available to individuals who are

  blind or have low vision.” 28 C.F.R. § 36.303 (b).

         47.     The acts alleged herein constitute violations of Title III of the ADA, and the

  regulations promulgated thereunder. Plaintiff, who is blind and is substantially limited in the

  major life activity of seeing, within the meaning of 42 U.S.C. §§ 12102(1)(A) and (2)(A), has

  been denied full and equal access to Defendant’s website. Plaintiff has not been afforded the

  services, privileges and advantages that are provided to other patrons who are not disabled,

  and/or have been provided services, privileges and advantages that are inferior to those provided

  to non-disabled persons. These violations are ongoing as Defendant has failed to make any

  prompt and equitable changes to its website and policies to remedy its discriminatory conduct.

         48.     Pursuant to the ADA and remedies, procedures, and rights set forth and

  incorporated therein, Plaintiff requests relief as set forth below.

                                       PRAYER FOR RELIEF

  WHEREFORE, Plaintiff prays for:

         a.      A Declaratory Judgement that at the commencement of this action, Defendant is

  in violation of the specific requirements of Title III of the ADA, described above, and the

  relevant implementing regulations of the ADA, in that Defendant took no action that was

  reasonably calculated to ensure that its website was fully accessible to and independently useable

  by blind individuals;

         b.      A permanent injunction pursuant to 42. U.S.C. § 12188(a)(2), 29 U.S.C.A. §

  794a, 28 C.F.R. § 36.504(a), and 29 U.S.C.A. § 794a which directs Defendant to take all steps

  necessary to bring its website into full compliance with the requirements of the ADA, and both



                                                    11
Case 1:19-cv-23186-FAM Document 1 Entered on FLSD Docket 08/01/2019 Page 12 of 12



  statutes’ implementing regulations, so that their website is full accessible to, and independently

  usable by, blind individuals, and which further directs that the Court shall retain jurisdiction for a

  period to be determined to ensure that Defendant has adopted and is following an institutional

  policy that will in fact cause Defendant to remain fully in compliance with the law;

         c.      An Order Certifying the proposed class, naming Plaintiff as the representative of

  the class, and designating counsel for Plaintiff as class counsel;

         d.      Payment of attorneys’ fees and costs incurred in this lawsuit pursuant to 42 U.S.C.

  § 12205, 29 U.S.C.A. § 794a and 28 CFR § 36.505; and,

         e.      Any further relief that the Court deems just, equitable and appropriate.


  Dated: August 1, 2019


                                                        Respectfully submitted,

                                                        /s/ J. Courtney Cunningham, Esq.
                                                        J. Courtney Cunningham, Esq.
                                                        Co-Counsel for Plaintiff
                                                        J. COURTNEY CUNNINGHAM, PLLC
                                                        FBN: 628166
                                                        8950 SW 74​th​ Ct., Suite 2201
                                                        Miami, FL 33156
                                                        T: 305-351-2014
                                                        cc@cunninghampllc.com


                                                        The Advocacy Group
                                                        Co-Counsel for Plaintiff
                                                        200 S.E. 6th Street, Suite 504
                                                        Fort Lauderdale, FL 33301
                                                        Telephone: (954) 282-1858
                                                        Service Email: ​service@advocacypa.com

                                                        By​ /s/ Jessica L. Kerr
                                                        Jessica L. Kerr, Esq.
                                                        Fla. Bar No. 92810

                                                   12
